UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December 31, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-19709 BIOLARGO, INC. (Exact Name of registrant as specified in its Charter) Delaware 65-0159115 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3500 W. Garry Ave., Santa Ana, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 643-9540 Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.00067 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes
